Case 1:20-cv-00273-JAO-WRP Document 46 Filed 07/02/20 Page 1 of 1                 PageID #: 1243



                                         MINUTES


    CASE NUMBER:             1:20-cv-00273 JAO-WRP
    CASE NAME:               Holly Carmichael, et al. v. David Y. Ige,
                             in his official capacity as Governor of the State of Hawai`i
    ATTYS FOR PLA:           Harmeet K. Dhillon
                             Lloyd James Hochberg Jr.
                             Mark P. Meuser
    ATTYS FOR DEFT:          Clare E. Connors
                             Craig Y. Iha
                             Ewan C. Rayner
                             Nicholas Matthew McLean


          JUDGE:      Jill A. Otake                 REPORTER:         Ann Matsumoto

          DATE:       07/02/2020                    TIME:             11:00am-12:20pm


   COURT ACTION: EP: Hearing on [12] Application for Temporary Restraining Order
   and for Order to Show Cause Why Preliminary Injunction Should Not Issue was
   conducted by video telephone conference.

   Oral arguments heard.

   [12] Application for Temporary Restraining Order and for Order to Show Cause Why
   Preliminary Injunction Should Not Issue - TAKEN UNDER ADVISEMENT.

   Court to issue a written order.




   Submitted by: Shelli Mizukami, Courtroom Manager
